COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 City of El Paso, Texas,                       §               No. 08-16-00177-CV

                      Appellant,               §                 Appeal from the

 v.                                            §            County Court at Law No. 6

 Holger P. Viel,                               §             of El Paso County, Texas

                       Appellee.               §              (TC# 2014-DCV3195)

                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to

file the brief until January 6, 2017. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jeffrey B. Pownell, the Appellee’s attorney, prepare

the Appellee’s brief and forward the same to this Court on or before January 6, 2017.

       IT IS SO ORDERED this 20th day of December, 2016.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.